T. G. Kavanagh, P. J.
(dissenting). I do not favor the application of Justice Cardozo’s opinion in Standard Chemicals & Metals Corp. v. Waugh Chemical Corp. (1921), 231 NY 51 (131 NE 566, 14 ALR 1054), to the case at bar. The reason for the “void for vagueness” rule “is certainly not as obvious in a civil responsibility as it would be in a criminal charge.” Hall v. Union Light, Heat & Power Co. (1944, ED Ky), 53 F Supp 817, 820. There is a vast difference between a person, on the one hand, answering an indictment which charges that he is guilty of committing a criminal act, subjecting him to the penal consequences thereof, and, on the other hand, meeting the question whether his agreement is voidable because of illegality. In my view, the holding in People v. Wiegand (1963), 369 Mich 204, does not preclude us from determining whether the contract in question violates the motor carrier act (CL 1948 and'OLS 1961, §475.1 et seq., as amended [Stat Ann and Stat Ann 1965 Cum *374Supp § 22.531 eb seq.]), and such a determination turns on whether this transaction was exempt from the terms of the act by virtue of CLS 1961, § 479.2, as amended (Stat Ann 1965 Cum Supp § 22.567[a]).
In Grand Rapids Motor Coach Company v. Public Service Commission (1949), 323 Mich 624, 639, the Court said:
“Thus it must be held that this language instead of setting up a separate class of exempt carriers, was intended merely to enlarge the exemption of vehicles used entirely within any city or village so that they could be used to serve surrounding areas of such city or village, within the limits designated in the statute, without being subject to the control and regulation of the commission.”
Although the Court was interpreting the language of the exemption as it applies to carriers of passengers, the statutory language relating to carriers of property is identical and the reasoning of the Court applies to both. It is clear, then, that the exemption for local service includes service within the 8-mile radius only for the purpose of allowing a vehicle operating within a city to extend its service to surrounding areas, each trip either originating or terminating within the city limits. Accordingly, I would hold that because the vehicles involved in this transaction both originated and terminated without the city limits, they were not exempt, and as a result the agreement was illegal since it did not comply with the rates prescribed under the statute.
It is well settled that when an illegal agreement has been fully executed by the parties (as in the case at bar), the court will leave the parties where they have placed themselves by refusing all affirmative aid to either. Leland v. Ford (1929), 245 Mich 599, See, also, Kukla v. Perry (1960), 361 Mich 311; *375Cook v. Wolverine Stockyards Co. (1955), 344 Mich 207.
The circuit judge correctly ruled that plaintiff was not entitled to judgment on its complaint, but erroneously ruled that defendant could recover its overpayment on its counterclaim. Accordingly, I would reverse and set aside the judgment.